Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because these limitations lack antecedent basis:
	Line 2 the words “primary directional control” should be change to -  a primary directional control --;
Line 5-6 the words “the mid”, “forward torque” and “rearward torque” should be change to -  a a mid --,   -- a forward torque--   and   – a rearward torque --;
Line 9 the words “forward torque” and “rearward torque” should be change to  -- a forward torque--   and   – a rearward torque --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitations “one or more electric motors located in a mid” and “one electric motor located in the rear section” render the claim indefinite.  It is unclear as to the one electric motor located in the rear section is a different than the motors located in a mid section”.   To overcome the rejection, Applicant should consider changing the recitations to:  -- at least one motor is located in a mid-section--   and – a second motor is located in the rear section --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bucknell et al. (USPUB. 2019/0105991 – hereinafter Bucknell et al.) and further in view of Kunsch et al. (USPUB. 2016/0375944 A1 – hereinafter Kunsch et al.)  and NAM (USPUB. 2018/0065488 A1 – hereinafter NAM).
Bucknell et al. discloses a three vehicle (figures 4a-5) comprising:
two front wheels which allow a primary directional control of the vehicle; 
a single rear wheel; 
a passenger compartment, the compartment comprising one or more passenger seats; 
at least one electric motor is located in a front section of the vehicle for driving the front wheels either directly or indirectly, providing a forward torque;

Bucknell et al.  does not teach a mid-section configuration drive system.
Kunsch et al. teaches a vehicle having three wheels including a mid-section configuration drive system so as to provide the vehicle with greater stability while turning or braking.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the drive system of Bucknell et al. to include the mid-drive configuration of Kunsch et al., for the reasons set forth above. 
Modified Bucknell et al. is disclosed above but does not teach the use of electric motors for braking.
NAM teaches a vehicle using reversed motor torque as a backup means to a regular braking system for slowing or arresting a forward speed of a vehicle.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the electric motors Bucknell et al. to include the reversed motor torque feature as taught by NAM, for the reasons set forth above.

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611